 166314 NLRB No. 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings. In addition, the Respondent
contends that some of the judge's rulings, findings, and conclusions
demonstrate bias and prejudice. On careful examination of the
judge's decision and the entire record, we are satisfied that the con-
tentions are without merit.We note that the complaint alleged that the Respondent interro-gated an ``employee'' about union activities, not a ``job applicant''
as the judge set out in the first paragraph of his decision. We find
that this inadvertent error does not affect the judge's decision. Fur-
ther, we find it unnecessary to rely on the judge's conclusion that
Sandra Schrock's testimony, and the evidence adduced by the Re-
spondent to support it, constituted a ``conspiracy to commit per-
jury.''2Although we agree with the judge's conclusion that Respondent'ssupervisor Joan Vetter coercively interrogated employee Chris Zim-
merman in violation of Sec. 8(a)(1) of the Act, we find that the
judge made an error in his decision when he concluded that, after
Vetter gave Zimmerman an antiunion letter to read, Vetter asked
Zimmerman ``how he felt about the subject of unionization ...[emphasis added].'' Rather, Zimmerman testified that after he read
the antiunion letter given to him by Vetter warning the employees
about the Union, Vetter then asked him what he ``thought about the
letter [emphasis added].'' However, because the letter described theRespondent's attitude and policy toward the Union, we conclude that
asking Zimmerman what he thought about the letter was tantamount
to asking him his views or the Respondent's position on unions and
in the circumstances was coercive. We so find though we note that
Zimmerman testified that Vetter never asked about his feeling or
sympathies about unions.1The principal docket entries in this case are as follows:Charge filed by International Union, United Automobile, Aero-space and Agricultural Implement Workers of America, UAW (the
Union or UAW), against the Respondent on November 2, 1992;
complaint issued against the Respondent by the Acting Regional Di-
rector, Region 9, on December 29, 1992; Respondent's answer filed
on January 5, 1993; hearing held in Piqua, Ohio, on June 30 and
July 1, 1993; briefs filed with me by the General Counsel and theRespondent on or before August 17, 1993.2Respondent admits, and I find, that it is a corporation whichmaintains a place of business in Jackson Center, Ohio, where it man-
ufactures plastic containers. In the course and conduct of this busi-
ness, the Respondent annually sells and ships directly to points and
places located ouside the State of Ohio goods and merchandise val-
ued in excess of $50,000. Accordingly, the Respondent is an em-
ployer engaged in commerce within the meaning of Sec. 2(2), (6),
and (7) of the Act. The Union is a labor organization within the
meaning of Sec. 2(5) of the Act.3The transcript errors were noted and corrected.Plastipak Packaging, Inc. and United Automobile,Aerospace and Agricultural Implement Work-
ers of America, UAW. Case 9±CA±30111June 28, 1994DECISION AND ORDERBYMEMBERSSTEPHENS, DEVANEY, ANDCOHENOn August 31, 1993, Administrative Law JudgeWalter H. Maloney issued the attached decision. The
Respondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Plastipak Packaging, Inc.,
Jackson Center, Ohio, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.Eric Taylor, Esq., for the General Counsel.John J. Mallon, Esq., of Troy, Michigan, for the Respondent.Harold Cassel, International Representative, of Toledo, Ohio,for the Charging Party.DECISIONFINDINGSOF
FACTA. Statement of the CaseWALTERH. MALONEY, Administrative Law Judge. Thiscase came on for hearing before me at Piqua, Ohio, on an
unfair labor practice complaint,1issued by the Acting Re-gional Director of the Board's Region 9, which alleges that
Respondent Plastipak Packaging, Inc.,2violated Section8(a)(1) and (3) of the Act. More particularly, the complaint
alleges that the Respondent coercively interrogated a job ap-
plicant concerning her union sympathies and that it
discriminatorily discharged Lucinda (Cindy) Sheets because
of her union activities. Respondent denies the commission of
independent acts in violation of Section 8(a)(1) of the Act
and asserts that Sheets was discharged because of poor work
performance and insubordination. Upon these contentions the
issues herein were drawn.3B. The Unfair Labor Practices AllegedFor more than 15 years the Respondent has operated a fac-tory in the small town of Jackson Center, Ohio, where it
manufactures plastic bottles and containers. The Jackson
Center plant is one of several facilities which the Respondent
owns and operates. At Jackson Center it employs about 350
production and maintenance employees, although this figure
may fluctuate from time to time. The plant is nonunion and
the Respondent candidly states that its policy is to keep it
that way. The plant works three shifts and frequently oper-
ates on weekends.Discriminatee Lucinda Sheets started to work for the Re-spondent as a production employee in September 1991. She
was hired as a packer. In January 1992, the Respondent
opened a cafeteria at the plant and posted notices soliciting
production employees to apply for transfers. Normally, any
plant employee who applied and was accepted was paid for
cafeteria work at the rate she received in the plant. Sheets
transferred to the cafeteria as a second cook on the first shift 167PLASTIPAK PACKAGING4The names of nine of these employees are found in her pretrialaffidavit which is in evidence in this case as G.C. Exh. 6. Sheets
also mentioned her desire to unionize the plant to Jim Copus, head
supervisor on the third shift.5Sheets had heard a rumor that Brock was prounion but thatrumor proved to be false.6Brock's testimony flies in the face of testimony given by severalwitnesses produced by the Respondent with regard to the dates on
which various one-to-one conversations occurred. It also conflicted
with various accounts of these conversations recited by Respondent's
witnesses. In each instance, I credit Brock's version. Brock resigned
voluntarily as an employee of Key II Security approximately a
month after the events in this case occurred. He was a neutral wit-
ness and had no interest, direct or indirect, in the outcome of this
proceeding. His demeanor was forthright, his memory was clear, and
his story ``hung together,'' something which cannot be said for the
Respondent's version of what transpired. In one respect, his testi-
mony was corroborated in part by Respondent's witness Jean
Shulaw. I regard the efforts of the Respondent to impeach his testi-
mony on the basis of an asserted intention on Brock's part to make
money by selling his story to the highest bidder as character assas-
sination based on calculatedly false testimony. One of the witnesses
who provided such testimony gave clear evidence of her personal
embitterment toward Brock arising out of incidents having no rela-
tion to this case.7The reference here was to Maurice Emery, the Respondent'sbusiness and distribution manager and the company official having
overall responsibility for the cafeteria. Emery was on vacation that
week but Faler contacted him at his home by phone before he left
the area on his vacation.and received $5.02 an hour. In that position, she volunteeredfor weekend work and was able to obtain a considerable
amount of overtime. Sometime in May, she was given the
job of cashier, although she was also assigned other duties
from time to time as the need arose. Throughout her employ-
ment in the cafeteria her supervisor was Sandra Schrock.
However, on weekends, Sheets usually worked without su-
pervision.In the summer of 1992, Sheets began discussing the possi-bility of unionizing the plant with several fellow employees.4On Friday, August 7, she phoned the UAW office in Lima,
Ohio, and told Charles Sampson, servicing representative of
the UAW, that the employees at the Respondent's plant were
interested in unionizing. As a result of this call, UAW Inter-
national Representative Harold Cassel phoned her the fol-
lowing Wednesday, August 12, and pursued the matter fur-
ther. They discussed the makeup of the plant and the method
of organizing it. He suggested that she hold a meeting at her
house of interested individuals and agreed to attend such a
meeting, which was set for the following Wednesday, August
19, at 6 p.m. Cassel also asked her to prepare a layout of
the plant and make a list of the employees. In the next day
or two, Sheets approached between 8 and 10 fellow employ-
ees and invited them to attend a union meeting the following
week.Early on Sunday morning, August 16, as she was comingto work, Sheets met Jerry Brock, a plant guard employed by
Key II Security, a firm employed by the Respondent to pro-
vide plant security and to conduct undercover investigations
among employees. Sheets started talking with Brock by say-
ing that ``if ever there was a time to unionize a shop, now
is the time, because people were fed up.'' Brock disagreed.5She asked Brock if he could provide her with a plan or
drawing of the plant building and a list of employees, be-
cause she needed these items for a union meeting she was
conducting at her house the following Wednesday evening.
Brock said that he did not have access to such information.On Sunday evening, Brock spoke with Jerry Schaub, thesecond-shift plant superintendent. I credit Brock's testimony6that he told Schaub that Sheets had approached him early inthe day and had asked him for a layout of the plant and a
list of employees to be used at a union meeting she was
holding at her house the following Wednesday evening.
Schaub told Brock to report the matter to Joyce Faler, the
Respondent's director of human resources, at his earliest con-
venience and to ``keep it under [his] hat.''Early the following morning, August 17, Brock saw Faleron her way to work just before the end of his shift. He told
her that he had some information for her; she invited him to
come to her office to talk. He then related to Faler the same
story he had told SchaubÐthat ``an employee'' had ap-
proached him early Sunday morning and asked him for a
plant layout and a copy of the list of employees. He told
Faler of his response, namely that his instructions were to
refuse to turn over such matters to anyone so he did not.
Brock then told Faler that the employee said that she needed
the information for a union meeting she was going to hold
at her house the following Wednesday evening. Faler asked
Brock the identity of the employee in question and he re-plied, ``Cindy Sheets.'' Faler then volunteered she had heard
other things about Cindy and the Union. She told Brock that
she would ``see Maury7this morning and I'm sure we willterminate her.'' Brock then said to Faler, ``You sure have a
problem.'' Her reply was, ``Not for long.'' Like Schaub,
Faler told Brock not to mention this matter to anyone, so
Brock did not turn in a written report to his own superiors.
However, he did discuss the incident with Jack Cheadle Sr.,
the owner of Key II Security, at a later date when Cheadle
questioned him about it.About 8:15 a.m. on that day, Faler asked Schrock to bringSheets into her office. When they arrived, Faler told Sheets
that she was being terminated for not doing her job properly
and for complaining. Sheets was surprised and asked Faler
to repeat herself. Faler then told Sheets that she was being
terminated for ``insubordination,'' adding that Schrock was
going to ``turn the kitchen around.'' Before the interview
began, Faler had drawn up a ``communication to employee
sheet'' which read:This communication is being issued for poor work per-formance and negative attitude directed towards super-
visor. Due to the seriousness of unacceptable work per-
formance, employment is being terminated effective im-
mediately. Final payroll check may be picked up on
Friday, Aug. 28 in Personnel Office.She handed the document to Sheets and asked her to sign itto acknowledge receipt of the communcation. Sheets refused
to sign, stating that she liked her job. Faler repeated the re-
quest but Sheets again refused, insisting that Schrock would
have to sign the paper. She then looked at Schrock and said,
``Sandy, talk to me.'' Schrock just kept her head down and
toyed with her hands, replying only that she had ``had
enough after the last incident.'' She then signed the dis-
charge notice and escorted Sheets from the plant. 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Vetter did not testify and the Respondent proffered no reasonfor failing to summon her.At the time of the discharge of Sheets, there was a short-age of help in the cafeteria. On the previous Tuesday, August
11, Respondent had posted a notice throughout the plant
which read:Subject: Position opening. There is a position openingon the first shift for a backup person for the cafeteria.
Anyone interested should contact the Personnel Depart-
ment by Friday, Aug. 14.Only one plant employee, Shirley Hassinger, had signed thenotice indicating an interest in the job. However, she turned
down the position when she was interviewed for it on August
17, following Sheets' discharge. At that time Hassinger was
offered a full-time job, not a backup job, as advertised on
the notice. She informed Schrock that she was only inter-
ested in a backup position.Later the same day, Alma Huber, formerly the head cookon the first shift at the cafeteria and now a second-shift em-
ployee, questioned Schrock about the discharge of Sheets. I
credit her testimony to the effect that Schrock replied that
she knew nothing about the discharge and had nothing to do
with it. Two days later Huber again asked her about the dis-
charge and Schrock repeated that she did not know anything
about it. Huber then asked Schrock why she had not backed
up Sheets but received no reply.On Wednesday evening, August 19, at the time scheduledfor the union meeting at Sheets' house, no one except the
union representative showed up. Schrock testified at the hear-
ing in this case that she kept a private journal or notebook
at her home in which she entered various notations con-
cerning the progress of the job and events of each day.
Sometime after the Sheets' discharge occurred, she brought
the notebook to the plant and provided its contents to Faler.
From this notebook Faler copied certain entries which she
then placed in Sheets' personnel file in typewritten form.
One entry, signed by Schrock, stated that on August 10 she
had given Sheets ``a strong verbal warning'' for her failure
to perform work assignments and for wasting time. Another
document, also typed by Faler and placed in Sheets' per-
sonnel file, stated that ``this serves as verification that Lu-
cinda Sheets received verbal warnings on May 14, June 10,
June 13, July 16, and August 8 for poor work performance.''
It went or to characterize the kinds of poor work perform-
ance involved in these warnings and was also signed by
Schrock. As of the date of her discharge, the only warning
to be found in Sheets' file was a February warning con-
cerning absenteeism. I credit Sheets' testimony that she knew
nothing about these notations in Schrock's notebook, did not
in fact receive any warnings on the occasions in question,
and in fact was never given any warnings by Schrock con-
cerning poor work performance, wasting time, or for the
other infractions noted in the ``verifications.'' Schrock admit-
ted in her testimony that she never told Sheets that she was
placing any adverse notations in her personal notebook and
further admitted that she may not have told Sheets on these
occasions that her discussions with Sheets constituted warn-
ings. In light of credited testimony, I conclude that the en-
tries in question were fabricated. Faler admitted in her testi-
mony that the postdischarge typewritten notations in Sheets'
file were put there in anticipation of possible litigation aris-
ing out of the discharge.On November 2, 1992, the charge in this case was filedagainst the Respondent by the UAW. Sometime later in that
month, Will Vetter, the Respondent's regional manager,
wrote a letter to all employees warning them about the
Union. Huber testified credibly that she was asked by
Schrock to come to the cafeteria office to read the letter in
her presence. The letter stated, in pertinent part:We have received complaints from several of the em-ployees here at Plastipak who have been pressured to
sign authorization cards for the United Auto Workers
Union, and many employees do not fully understand the
meaning of signing such an authorization card.....
In previous communications to you, we have freely andfrankly stated our policy on unionization. For the ben-
efit of newer employees I would like to review that pol-
icy.We believe that a union at Plastipak will not help em-ployees gain more pay, added benefits, better working
conditions, or greater job satisfaction than would other-
wise be there. We also feel that it is wrong for anyone
to pressure our employees into signing something that
they don't want or need.We have always maintained an open door policy withour employees. Please feel free to discuss your ques-
tions with us at anytime. We will do whatever we can
to protect your right to be free of undue pressure and
harassment.Quality technician Chris Zimmerman testified that he readthe letter in the company office in the presence of his super-
visor, Joan Vetter. When he finished reading it, Vetter asked
him what he thought of the letter. He replied that he did not
think much of it.8C. Analysis and Conclusions1. Animus and independent violations of Section 8(a)(1)of the ActWhen she was interviewed for a job by Faler in the fallof 1991, Sheets was asked if she had ever worked a union
shop before. Sheets replied in the affirmative, giving the
name of the plant in question. Faler then went on to ask how
Sheets felt about unions. Her reply was that she could live
with or without one. While not alleged as a violation of the
Act, this type of interrogation, taking place as it did during
a hiring-in interview, demonstrates animus on the part of the
Respondent toward unions.In a private conversation which took place early in heremployment at the cafeteria, Sheets was told by Schrock that
the latter held a personal grievance against unions because,
before she came to work at the Respondent, she was put in
the position of having to work two jobs while her husband
was out on strike. The conversation demonstrated her own
personal animus, while Will Vetter's letter to employees,
quoted above, is a demonstration of corporate animus. 169PLASTIPAK PACKAGING9According to Emery, the conversation in question took place onSaturday, not Sunday, as recited both by Sheets and Gossard. Emery
testified that Sheets told him on that occasion that, if Schrock want-
ed the cleaning work done, she ought to do it herself and it was this
remark that he had reported to Schrock. I discredit his testimony.10Schrock was asked why she posted a notice on August 11 fora backup cafeteria employee if what she really wanted at that time
was a full-time employee. Her preposterous answer was that she
simply advertised for a backup person, thinking that, if anyone re-
sponded, the applicant could be talked into working in the cafeteriaon a full-time basis. Faler's contribution to this charade was the as-sertion that the Company did not want to tip its hand by advertising
for someone to replace Cindy Sheets while Sheets was still working.However, Sheets was discharged a week later before the Respondent
had anyone to replace her at all, either on a full-time or a part-time
basis notwithstanding the fact that she was still shorthanded. It is
clear that the Respondent had no intention at all of discharging
Sheets on August 11 when it posted the notice or at any other time
that week and formulated its intention only after learning that Sheets
was holding a union meeting at her home.Supervisor Joan Vetter questioned Zimmerman in her of-fice about unions after requiring him to read in her presence
Will Vetter's letter disparaging unionization. When she asked
him how he felt about the subject of unionization under these
circumstances, she was engaging in coercive interrogation
which not only demonstrated animus but violated Section
8(a)(1) of the Act. It is against this background that the dis-
charge of Sheets must be evaluated.2. The discharge of Lucinda SheetsThe Respondent's version of the dischargeAccording to the Respondent's witnesses, on Friday, Au-gust 7, Schrock was directed by her supervisor to have cer-
tain cleaning performed in the lunchroom. The chore in ques-
tion was the cleaning of baseboards and table legs, which be-
come soiled from time to time when customers wrap their
legs and shoes around table legs and soil them and the base-
boards along the wall. The parties agree that Schrock, who
does not work weekends, assigned the chore to Sheets and
to Lori Gossard, the other cafeteria employee who formerly
worked first shift on weekends. The record also supports a
finding that Sheets actually performed the work at issue dur-
ing the weekend because Gossard's arm was injured and in
a sling as a result of an injury she sustained while playing
softball. Gossard continued to work the cash register and towait on cafeteria customers, who were relatively few in num-
ber on Saturday and Sunday, while Sheets did the cleaning.On Sunday a complaint was registered to the Respondent'ssupervisor, Maurice Emery, while he was in the cafeteria.
According to the Respondent, it was made by Sheets.9Icredit the corroborated version, presented both by Sheets and
Gossard, that it was Gossard who complained about the as-
signment to Emery. While Sheets was in the process of
doing the cleaning, Gossard told Emery of her injury and
complained that she did not think it was fair that just first-
shift employees should be assigned to clean baseboards and
table legs. She felt that the work should be divided between
the first and second shifts. Both employees testified that
Sheets said nothing during this conversation. Gossard esti-
mated that Sheets was at work about 15 to 18 feet from
where it was taking place.There is no doubt that, at some point in time, Emery re-ported a complaint to Schrock. The latter testified that, on
Monday, when she arrived at work, she noticed that the
cleaning had not been done properly and spoke to Sheets
about it. Sheets' reported reply was that she did not feel that
she should have been given the job in the first place. Ac-
cording to Schrock, it was at this juncture that she decided
to discharge Sheets but delayed doing so because she was
shorthanded. Instead, she posted the notice, referred to
above, seeking a backup employee in the cafeteria.10I discredit Schrock's testimony. In light of her repeatedstatements to Huber that she did not know anything about the
discharge, it appears that her entire testimony was a total
fabrication. I credit the corroborated testimony of Sheets and
Gossard that nothing at all was said about the cleaning as-
signment or the condition of the baseboards on Monday. In-
stead, on Thursday, August 13, Schrock called both of them
into the cafeteria office and complained to them that she had
her ``butt jumped'' by Emery as a result of a complaint
about the cleaning work that had been lodged with him. Ac-
cording to her further testimony, it was she, not Faler, who
initiated the move to discharge Sheets and she did so Mon-
day morning, on the spot, after receiving word of a second
complaint, notwithstanding the fact that she would have been
shorthanded in the cafeteria. According to Schrock, at that
point she had ``had it'' with Sheets. The ``straw that broke
the camel's back,'' in terms of her willingness to tolerate
Sheets, was that the latter had made a second complaint
about work assignments on Thursday or Friday. Emery testi-
fied that, on Friday, as he was going through the cafeteria
line, Sheets spoke with him at the cash register and com-
plained again about the cleaning assignment the previous
weekend. However, he failed to corroborate Schrock's testi-
mony when he stated that, after receiving the second com-
plaint, he did not see Schrock again before the discharge and
did not relay to her the second complaint. As for a complaint
about Schrock which Sheets had ostensibly made to fellow
employee Shulaw, a night-shift cafeteria worker, Schrock tes-
tified in an oblique fashion that Shulaw had brought to her
attention this conversation on the morning of Sheets' dis-
charge. However, in her own testimony, Shulaw said nothing
of a second complaint, placing her conversation about Sheets
with Schrock the previous Monday and saying nothing about
a second conversation or complaint ``that broke the camel's
back.''3. Summary of credited testimony concerningSheets'discharge
The record in this case discloses the discharge of a leadingunion activist, within days of her first overt effort to bring
a union into the plant, by an employer who had repeatedly
displayed its own animus to and opposition to unionization.
The discharge took place within 5 days after Sheets first ar-
ranged the meeting and within a few hours of the time that
her activity was brought to the attention of the Respondent's
personnel director. In short, the timing of the discharge is
more than a merely suspicious circumstance.The asserted reason for the discharge was a transparentlyfalse and elaborately contrived story concerning the
discriminatee's insubordination and work deficiencies, be-
cause, in fact, Sheets was not the employee who voiced the
complaint which the Respondent chose to treat as an act of 170DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11F. W. Woolworth Co., 90 NLRB 289 (1950).12If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.13If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''insubordination. Indeed, she had, on various occasions duringher relatively brief tenure as a cafeteria worker, received
compliments about her work from the individuals who dis-
charged her. Moreover, the principal witness to the events
upon which the Respondent's case rests told another em-
ployee, on two different occasions within hours or days of
the discharge, that she knew nothing about it and had noth-
ing to do with it. I think this statement was in fact uttered
and, because it is true, I look upon Schrock's testimony at
the hearing under oath, as well as the other evidence adduced
by the Respondent to support it, as a conspiracy to commit
perjury.In light of the foregoing, I conclude that Lucinda Sheetswas discharged because of her activities in support of the
Union and that it was effectuated by the Respondent in viola-
tion of Section 8(a)(1) and (3) of the Act.CONCLUSIONSOF
LAW1. Plastipak Packaging, Inc. is now and at all times mate-rial herein has been an employer engaged in commerce with-
in the meaning of Section (2), (6), and (7) of the Act.2. International Union, United Automobile, Aerospace andAgricultural Implement Workers of America, UAW is a
labor organization within the meaning of Section 2(5) of the
Act.3. By discharging Lucinda Sheets because of her sympathyfor and activities on behalf of the Union, the Respondent
herein violated Section 8(a)(3) of the Act.4. By the acts and conduct set forth above in Conclusionof Law 3 and by coercively interrogating employees con-
cerning their union sympathies, the Respondent herein vio-
lated Section 8(a)(1) of the Act. The aforesaid unfair labor
practices have a close, intimate, and substantial effect on the
free flow of commerce within the meaning of Section 2(2),
(6), and (7) of the Act.REMEDYHaving found that the Respondent herein has engaged incertain unfair labor practices, I will recommend that it be re-
quired to cease and desist therefrom and to take certain af-
firmative actions designed to effecuate the purposes and poli-
cies of the Act. The recommended Order will provide that
the Respondent be required to offer full and immediate rein-
statement to Lucinda Sheets to her former or substantially
equivalent employment and that it make her whole for any
loss of earnings which she may have sustained by reason of
the discrimination practiced against her, in accordance with
the Woolworth formula,11with interest thereon computed atthe rate prescribed by the Tax Reform Act of 1986 for over-
payment and underpayment of income tax. New Horizons forthe Retarded, 283 NLRB 1173 (1987). The recommendedOrder will also require the Respondent to expunge from the
personnel files of Lucinda Sheets any unlawful disciplinary
actions contained therein and it will also require the Re-
spondent to notify her in writing that such action has been
taken and that the infractions formerly noted will not be used
as the basis for future discipline. I will also recommend thatthe Respondent be required to post the usual notice advisingits employees of their rights and of the results in this case.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended12ORDERThe Respondent, Plastipak Packaging, Inc. Jackson Center,Ohio, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Coercively interrogating employees concerning theirunion sympathies and activities.(b) Discouraging membership in or activities on behalf ofUnited Automobile, Aerospace and Agricultural Implement
Workers of America, UAW, or any other labor organization
by discharging employees or by discriminating against them
in their hire or tenure.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer to Lucinda Sheets full and immediate reinstate-ment to her former or substantially equivalent employment,
without prejudice to her seniority or to other rights pre-
viously enjoyed, and make her whole for any loss of pay or
benefits suffered by her by reason of the discrimination
found herein, in the manner described above in the remedy
section, with interest.(b) Remove from its files any reference to unlawful dis-charge or unlawful discipline of Lucinda Sheets and notify
her in writing that this has been done and that the discharge
or discipline will not be used against her in the future.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at the Respondent's Jackson Center, Ohio plantcopies of the attached notice marked ``Appendix.''13Copiesof the notice, on forms provided by the Regional Director for
Region 9, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply. 171PLASTIPAK PACKAGINGAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
, by any like or related means, interfere with,restrain, or coerce employees in the exercise of rights guar-
anteed to them by Section 7 of the Act. Those rights include
the right to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the pur-
pose of collective bargaining or other mutual aid or protec-
tion.WEWILLNOT
coercively interrogate employees concerningtheir union sympathies and union activities.WEWILLNOT
discourage membership in or activities onbehalf of United Automobile, Aerospace and Agricultural
Implement Workers of America, UAW, or any other labor
organization by discharging employees or otherwise discrimi-
nating against them in their hire or tenure.WEWILL
offer to Lucinda Sheets full and immediate rein-statement to her former or substantially equivalent employ-
ment, without prejudice to her seniority or to other rights
previously enjoyed, and WEWILL
make her whole for anyloss of pay or benefits suffered by her by reason of the un-
fair labor practices found in this case, with interest.WEWILL
remove from our files any references to the un-lawful discharge or unlawful disciplinary action taken against
Lucinda Sheets and WEWILL
notify her in writing that thishas been done and that the discharge or disciplinary action
will not be used against her in any way.PLASTIPAKPACKAGING, INC.